Citation Nr: 0716531	
Decision Date: 06/05/07    Archive Date: 06/18/07	

DOCKET NO.  05-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as anxiety and/or 
depression. 

2.  Entitlement to service connection for a bilateral foot 
and leg disorder, claimed as secondary to a service-connected 
low back disability. 

3.  Entitlement to an increased rating for low back pain as 
the residual of back injury, evaluated as 10 percent 
disabling prior to March 7, 2005, and as 20 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of March 2004 and March 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a decision of December 1976, the Board denied entitlement 
to service connection for anxiety and depression.  Since the 
time of that decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence neither new nor material, and the current 
appeal ensued.

Upon review of this case, it would appear that the veteran 
seeks entitlement to service connection for post traumatic 
stress disorder, separate and apart from his current claim 
for service connection for anxiety and/or depression.  
Inasmuch as that issue has not been properly developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
clarification and, if necessary, appropriate action.

Finally, the issues of whether new and material evidence has 
been submitted sufficient to reopen the veteran's previously-
denied claim for service connection for anxiety and/or 
depression, and entitlement to an increased evaluation for 
the veteran's service-connected low back disability are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.



FINDING OF FACT

A chronic bilateral foot and leg disorder is not shown to 
have been present in service, or, to the extent shown, for 
many years thereafter, nor is it in any way causally related 
to a service-connected disability or disabilities, including 
a low back disability.


CONCLUSION OF LAW

A chronic bilateral foot and leg disability was not incurred 
in or aggravated by active military service, nor is such 
pathology proximately due to or the result of a service-
connected disability or disabilities.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make a 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; VA 
and private medical treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
bilateral foot and leg disorder, claimed as secondary to his 
service-connected low back disability.  In that regard, 
service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, where there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of a service-connected 
condition, the veteran may be compensated for the degree of 
disability (but only that degree) which is over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.310(a) (2006).

In the present case, service medical records are negative for 
history, complaints or abnormal findings indicative of the 
presence of chronic foot or leg disabilities.  As of the time 
of a service separation examination in August 1969, the 
veteran's lower extremities, including both feet, were within 
normal limits, and no pertinent diagnosis was noted.

While during the course of VA outpatient treatment in June 
1976, the veteran complained of pain radiating down the front 
of his right thigh to his knee, that examination yielded no 
significant findings regarding the veteran's feet or legs.  
Moreover, while at the time of a period of VA hospitalization 
for an unrelated medical problem in late 1977 and early 1978, 
there was noted a contusion of the veteran's left leg, that 
episode was described as representing no more than a 
"temporary problem."

The Board observes that, at the time of a VA orthopedic 
examination in May 1979, and on subsequent examination in 
November 1990, there was no evidence of any abnormality of 
the veteran's legs or feet.  In point of fact, as of the time 
of a subsequent VA orthopedic examination in March 1981, 
heel-and-toe walking showed no evidence of any muscle 
weakness in the lower extremities, and deep tendon reflexes 
were equal and active, both at the knees and ankles.  Noted 
at that time was that the veteran showed no evidence of any 
actual sciatic pain on straight leg raising.  Nor was there 
any significant abnormality found on physical examination.

The Board observes that, at the time of a recent VA 
orthopedic examination in January 2004 (which examination 
involved a full review of the veteran's claims folder), the 
veteran gave a history of a motor vehicle accident in 1994, 
at which time he injured his low back and right wrist.  
However, the veteran denied any injury to his foot or leg at 
the time of that accident.  Physical examination of the 
veteran's extremities showed deep tendon reflexes which were 
1+ and equal, with no evidence of foot drop bilaterally.  
Both lower extremities showed good sensation and strength, 
and there was no evidence of any edema or deformity of either 
foot.  While at the time of examination, there was some 
slight tenderness in both first metatarsal bone areas, 
further examination showed no evidence of redness or 
inflammation.  In the opinion of the examiner, the veteran's 
bilateral leg and foot condition was "less likely than not" 
related to his service-connected low back disability.

The Board has taken into consideration the veteran's 
contentions regarding the origin of his current leg and foot 
disabilities.  However, based upon a full review of the 
entire evidence of record, the Board is unable to reasonably 
associate those disabilities with any incident or incidents 
of his period of active military service.  Nor is there any 
evidence that such a foot or leg disability as the veteran 
currently suffers is in any way causally related to his 
service-connected low back disability.  Accordingly, service 
connection must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence necessary to substantiate his claim, 
as well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. 121.

In the present case, in correspondence of August and October 
2003, the RO provided noticed to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events or content of the notice is not shown to have had 
any affect on the case, or to have caused injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc. 159 F.3d. 
549 (Fed. Cir. 1998).


ORDER

Service connection for a bilateral foot and leg disability, 
claimed as secondary to a service-connected low back 
disability, is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for an acquired psychiatric disorder, 
claimed as anxiety and/or depression, as well as an increased 
evaluation for service-connected low back pain as the 
residual of back injury.  In pertinent part, it is contended 
that the veteran's current psychiatric disability had its 
origin during his period of active military service.  It is 
additionally contended that current manifestations of the 
veteran's service-connected low back disability are more 
severe than presently evaluated, and productive of a greater 
degree of impairment than is reflected by the respective 
schedular evaluations now assigned.

In that regard, a review of the record discloses that, at the 
time of the aforementioned VA orthopedic examination in 
January 2004, the veteran indicated that he had been seeing a 
Dr. Baldwin, a private physician in Fort Worth (Texas), but 
was not currently seeing any doctor for his low back pain.  
However, on subsequent VA orthopedic examination in March 
2005, the veteran stated that he was currently receiving 
physical therapy for his lumbar spine from that same 
Dr. Baldwin.  At present, records of that treatment are not a 
part of the veteran's claims folder.  Moreover, range of 
motion measurements reported during the course of the March 
2005 orthopedic examination are ambiguous.  Range of motion 
measurements for the veteran's lumbar spine were reported as 
follows:  "0 to 50 degrees forward flex with pain to the 
right side of the lumbar spine, -40 degrees, secondary to 
pain.  0 to 20 degrees with pain in the right side of the 
lumbar spine, -10 degrees, secondary to pain.  0 to 10 
degrees right and left lateral flexion with pains laterally 
to lumbar spine at L4, L5 in the musculature, -20 degrees, 
secondary to pain.  Left and right lateral rotation 0 to 30 
degrees with pains, bilaterally, L4, L5 in the musculature at 
30 degrees, -15 degrees, secondary to pain."  Given the 
relative ambiguity of the use of "minus" signs to describe 
range of motion for the veteran's lumbar spine, and the fact 
that the March 2005 orthopedic examination is now more than 
two years old, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
appropriate prior to a final adjudication of the veteran's 
claim for an increased rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Turning to the issue of whether new and material evidence has 
been submitted sufficient to reopen the veteran's previously-
denied claim of service connection for anxiety and/or 
depression, the Board notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In that decision, the Court held that VA must notify a 
claimant of the evidence and information necessary to reopen 
a previously-denied claim, as well as the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision, and respond with 
a notice letter which describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection which were found insufficient in 
the previous denial.

The Board observes that, while in a Statement of the Case and 
various Supplemental Statements of the Case, the veteran was 
provided with a basic description of what constitutes "new 
and material" evidence, he has yet to be provided with a 
letter and/or correspondence which fully complies with the 
newly-specified criteria as noted in Kent, supra (i.e., the 
type of evidence that would be new and material based on the 
reasons for the prior denial).  Under the circumstances, 
proper notice must be provided to the veteran prior to a 
final adjudication of his current claim for service 
connection.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the veteran's 
file and ensure that the veteran and his 
representative are sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran of the evidence and information 
necessary to reopen his previously-denied 
claim (for service connection for anxiety 
and/or depression), and which notifies 
him of the evidence and information 
necessary to establish his entitlement to 
the underlying claim for benefits, that 
is, service connection.

The veteran and his representative should 
also be advised what constitutes new and 
material evidence sufficient to reopen 
his previously-denied claim in the 
context of evidence of record at the time 
that the prior claim was finally denied.  
Finally, the veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the prior denial, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  The veteran should then be contacted, 
with a request that he provide the full 
name and address for the aforementioned 
Dr. Baldwin who has in the past and is 
currently providing treatment for the 
veteran's service-connected low back 
disability.  Following receipt of that 
information, the RO should contact 
Dr. Baldwin with a request that he 
provide copies of any and all records of 
treatment of the veteran for his service-
connected low back disability.  All such 
records, when obtained, should be 
incorporated into the veteran's claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2005, the date of the 
most recent VA examination of record, 
should also be obtained and incorporated 
into the claims folder.  Once again, the 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

4.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of the service-connected 
low back disability.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notification(s) must be associated 
with the claims file.

As regards to the requested examination, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the veteran's service-
connected low back disability, to include 
any and all limitation of motion (in 
terms of motion possible both with and 
without pain), as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected low back 
disability.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

5.  Thereafter, the RO should 
readjudicate the veteran's claim as to 
whether new and material evidence has 
been submitted sufficient to reopen the 
previously-denied claim for service 
connection for anxiety and/or depression, 
as well as his claim for an increased 
rating for his service-connected low back 
disability.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in April 2005.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


